Citation Nr: 1501866	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-29 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left leg disability, to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2013 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board also notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claim, and has been reviewed.

The Board notes that an October 3, 2012 rating decision denied service connection for hepatitis C.  The VA tracking system VACOLS suggests that a notice of disagreement was submitted on October 18, 2012.  However, review of the paper claims file and the electronic Virtual VA and VBMS claims files reveals only one document received on that date, which was a VA Form 9 filed in response to an October 2012 statement of the case pertaining to the left leg claim on appeal.  Review of that VA Form 9 reveals no mention of hepatitis C or the October 2012 rating decision.  There are no other documents in the record subsequent to the October 2012 rating decision which mention hepatitis C, and the claims file was not transferred to the Board until April 2013, suggesting that any document dated in October 2012 would be contained in the paper claims file or the electronic claims file.  Accordingly, the Board concludes that the entry into VACOLS is erroneous and does not require action pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), as there is no document of record expressing disagreement with the denial of hepatitis C in the October 2012 rating decision.  38 C.F.R. § 20.201.  

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a left leg disability, due to a 2010 back surgery performed at a VA medical center, has been raised by the Veteran's October 2012 substantive appeal and his June 2013 hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran's current left leg disability was not shown in service or for many years thereafter, and there is no probative evidence suggesting it is related to service or to a service-connected disability.


CONCLUSION OF LAW

The requirements for establishing service connection for a left leg disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2014).

In this case, the RO provided the Veteran with pre-adjudication notice, in compliance with the VCAA, by letter dated September 2011.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA treatment records, and private treatment records.

The Veteran has not been afforded a VA examination in connection with his claim, but the Board finds that such an examination is not warranted.  As discussed below, the evidence does not show that the left leg condition described by the Veteran arose during service or for many years thereafter.  Indeed, the Veteran has claimed the condition arose after a 2010 surgery.  Moreover, the low back disability with which the Veteran believes his leg disability may be associated is not service-connected.  Accordingly, a VA examination is not required in this instance.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was also afforded a hearing before a Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals   for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the officers   who chair a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, who testified as to the nature of his claim and the onset of the condition for which he is seeking service connection.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so by providing evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473.

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran filed the instant service connection claim in August 2011, describing severe left leg pain "secondary to lumbar spine."  His post-service treatment records confirm that he has lumbar polyradiculopathy affecting his left lower extremity.  However, after review of the record, the Board finds that the most probative evidence indicates that the Veteran's current left leg disability is not related to service or a service-connected disability.

First, to the extent the Veteran asserts that he is entitled to service connection for    his left leg disability because it was caused by a current back disability that began    in service, the Board notes that service connection for a low back disability was previously denied by the RO, and that the Veteran did not appeal that determination.  Accordingly, service connection for a left leg disability as secondary to a service-connected low back disability cannot be established at this time.  38 C.F.R. § 3.310.

Turning to direct service connection, the Veteran's STRs do not document complaints of or treatment for left leg numbness or pain.  In addition, although    the medical evidence of record includes statements by clinicians suggesting         the Veteran experienced left leg radiculopathy post-service due to a low back condition, it contains no assertion of a causal link between a left leg disability      and service.  More to the point, however, the Veteran does not contend that his current left leg disability arose during or was directly caused by service.  Indeed, in October 2011, he told a VA care provider that his current symptoms began after he underwent back surgery at a VA facility in January 2010 to relieve posterior pain in his left leg.  He stated that the surgery alleviated that pain, but that he subsequently experienced a numbing pain in his left thigh, anterior shin, and foot.  During his June 2013 Board hearing, the Veteran testified that he believed the 2010 back surgery caused his current left leg disability, and reiterated that his current symptoms began after that procedure.  The Board notes that it has referred to the AOJ the issue of entitlement to compensation under 38 U.S.C.A. § 1151, based on the Veteran's assertions regarding the effects of the 2010 surgery on his left leg.  However, with respect to the claim on appeal, those assertions weigh against a finding of service connection.

In summary, the probative evidence of record is against a finding that the Veteran's current left leg disability had its onset in service or is otherwise related to service, and service connection for a low back disability has not been established such that service connection for a left leg disability on a secondary basis can be considered.  Accordingly, the claim on appeal must be denied.

In reaching its conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57 (1990).


ORDER

Service connection for a left leg disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


